REASONS FOR ALLOWANCE
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 1 and 15, a metal-polymer hybrid Janus nanocolloid comprising a first polymer without end group functionalization, a second polymer without end group functionalization different from the first polymer, a first region comprising the first polymer more than the second polymer, a second region comprising the second polymer more than the first polymer, and a metal nanocatalyst adhered on the surface of the Janus nanocolloid.
Claims 2-14, 16-20 depend from claims 1 and 15 and therefore contain the limitations of claims 1 and 15.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The present claims are allowable over the closest prior art, namely Yabu (US 2012/0041150).
The claims are allowable because Yabu does not teach the claimed metal nanocatalyst adhered on a surface of the nanocolloid. Rather, Yabu teaches gold nanoparticles are coated with polystyrene or polyisoprene prior to the formation of a Janus particle. Thus, the gold nanoparticles are not adhered to the surface of the Janus particle because the polystyrene coating, not the gold nanoparticle, is in contact with the surface.

Because a metal-polymer hybrid Janus nanocolloid comprising a first polymer without end group functionalization, a second polymer without end group functionalization different from the first polymer, a first region comprising the first polymer more than the second polymer, a second region comprising the second polymer more than the first polymer, and a metal nanocatalyst adhered on the surface of the Janus nanocolloid of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764